Citation Nr: 1000753	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-31 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
September 1964 to November 1965, to include combat duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which established service connection for PTSD 
at a 50 percent evaluation.  The Veteran posited a 
disagreement with the level of disability evaluation 
assigned, and the case is ripe for appellate review on that 
issue.    

The Veteran appeared at a Travel Board Hearing in September 
2009.  A transcript is associated with the claims folder.  


FINDING OF FACT

The Veteran's service-connected PTSD is productive of 
psychotic features, to include auditory hallucinations; the 
Veteran is a near-constant threat to himself, and has 
periodically been a threat to others, and he has been 
clinically assessed as having a moderate to high risk of 
suicide; there is a total impairment in occupation and social 
functioning, and the Veteran cannot maintain effective work 
or social relationships.   


CONCLUSION OF LAW

The criteria for the maximum 100 percent initial rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2009).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2009).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the maximum 100 percent initial rating for 
PTSD.  This represents the maximum benefit that can be 
assigned by law (either by schedular or extraschedular 
application), and is thus a full grant of the benefit sought 
on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, no further development is needed with respect to 
this claim.  

Legal Criteria-Initial Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for an increase arise out of an initial grant of 
service connection, the Board must consider the application 
of "staged" ratings for different periods from the filing 
of the claim forward, if the evidence suggests that such a 
rating would be appropriate.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Legal Criteria-Initial Rating (PTSD)

Diagnostic Code 9411 addresses PTSD.  Under that code, 
evaluations may be assigned ranging between 0 and 100 
percent.  The Veteran is currently assigned a 50 percent 
disability rating.  This level of disability evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is assigned when PTSD causes occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A maximum 100 percent rating is assigned for PTSD that causes 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
(emphasis added).  Id.

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 61 to 70 indicates some 
mild symptoms, (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships. A GAF from 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with co-workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 
266, 267 (1996).  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Analysis

The Veteran was granted service connection for PTSD in a 
September 2007 rating decision, where a 50 percent evaluation 
was established.  He contends, in essence, that his 
disability picture is more severe than what is contemplated 
by this rating.  

There is a great deal of clinical evidence in the record from 
both VA and private sources, and the Veteran has been 
afforded mental health treatment for his PTSD at a near 
constant rate since approximately 2001.  It is, however, not 
necessary to dissect every visit included in the record.  
This is the case because several recent clinical visits, a VA 
examination dated in July 2008, and recent letters from 
mental health providers, all establish  that the Veteran has 
met the schedular requirements for a 100 percent rating for 
his PTSD.  

Specifically, the Board notes that the Veteran has been noted 
to experience auditory hallucinations due to his combat 
service since September 2006, and that he has been unemployed 
due to an inability to work collegially with others since 
2005.  Moreover, vague suicidal ideation has been present 
since October 2006, and a letter from a private clinical 
psychologist, dated in November 2007, indicates that all 
symptoms have been worsening since the initial rating was 
established.  

Regarding the specific findings of the 2008 VA examination, 
the Veteran was assigned a GAF score of 50 for his service-
connected PTSD, with a guarded prognosis for improvement.  
Significantly, the examiner felt that the Veteran was unable 
to maintain any effective work or social relationships due to 
his disorder.  He was noted to have difficulty in maintaining 
his family role functioning, and he had an anxious, nervous, 
and depressed affect.  At the time of this examination, 
delusions and hallucinatory behavior were not present, 
although it was only noted that such symptoms were not 
"immediate[ly]" apparent during the course of the 
evaluation.  

Subsequent to this examination, the most recent piece of 
medical evidence was submitted to the Board.  This evidence 
arrived in the form of a letter authored by the Veteran's VA 
clinical psychologist, and it describes very severe symptoms 
associated with the PTSD.  Specifically, this clinician noted 
that the Veteran has chronic suicidal ideation, and that his 
risk for self-harm fluctuated between moderate to high.  
Moreover, the Veteran was found to be an intermittent threat 
to others, and examples were given of situations where the 
Veteran assaulted his wife and threatened great bodily harm 
to a VA psychiatrist.  Auditory hallucinations were also 
noted, and the Veteran's clinical picture was found to be 
complicated by psychotic features attributed to the PTSD.  
Anger was a chief symptom, accompanied by irritability, 
avoidance of others, disrupted sleep, and intrusive thoughts 
of his Vietnam experiences.  A GAF score of 43 was assigned.  

From this evidence, the Board concludes that the Veteran's 
PTSD is totally disabling.  With particular reference to his 
ability to function in an occupational or social setting, the 
Veteran has been clinically found to be unable to engage in 
employment or to maintain social relationships.  He is 
married; however, there is significant hardship in the 
Veteran's relationship with his spouse, and he has assaulted 
her in the past.  The Veteran experiences psychotic 
manifestations in the form of auditory hallucinations which 
complicate his disability significantly.  He is a near-
constant threat to himself (and periodically a threat to 
others), and has been clinically assessed as being a high 
risk for suicide.  

As the Veteran's disability picture is very severe, the Board 
is able to conclude based on the evidence of record that a 
total impairment in occupational and social functioning 
exists.  Thus, the maximum rating of 100 percent will be 
assigned, and the Veteran's claim for an increase is granted 
in its entirety.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  


ORDER

A 100 percent initial rating for PTSD is granted, subject to 
the statutes and regulations applicable to the payment of 
monetary benefits.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


